DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “a frequency domain resource assignment (FDRA) field in the DCI includes K least significant bits (LSBs) including information about a resource block (RB) set, and wherein based on the number N of RB sets configured in the current active BWP being different from the number M of RB sets configured in the specific BWP, the K bits are changed to L bits” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 –  A method of transmitting and receiving a signal by a user equipment (UE) in a wireless communication system, the method comprising: receiving downlink control information (DCI), and transmitting a physical uplink shared channel (PUSCH) based on the DCI, wherein the PUSCH is transmitted in a specific bandwidth part (BWP) different from a current active BWP, based on the DCI, wherein a frequency domain resource assignment (FDRA) field in the DCI includes K least significant bits (LSBs) including information about a resource block (RB) set, and wherein based on the number N of RB sets configured in the current active BWP being different from the number M of RB sets configured in the specific BWP, the K bits are changed to L bits.
2.	Regarding claim 6 – A user equipment (UE) for transmitting and receiving a signal in a wireless communication system, the UE comprising: at least one transceiver, at least one processor, and at least one memory operably coupled to the at least one processor and storing instructions which when executed, cause the at least one processor to perform specific operations, wherein the specific operations include: receiving downlink control information (DCI), and transmitting a physical uplink shared channel (PUSCH) based on the DCI, wherein the PUSCH is transmitted in a specific bandwidth part (BWP) different from a current active BWP, based on the DCI, wherein a frequency domain resource assignment (FDRA) field in the DCI includes K least significant bits (LSBs) including information about a resource block (RB) set, and wherein based on the number N of RB sets configured in the current active BWP being different from the number M of RB sets configured in the specific BWP, the K bits are changed to L bits.
3.	Regarding claim 11 - An apparatus for a user equipment (UE), comprising: at least one processor, and at least one computer memory operably coupled to the at least one processor and storing instructions which when executed, cause the at least one processor to perform operations, wherein the operations include: receiving downlink control information (DCI), and transmitting a physical uplink shared channel (PUSCH) based on the DCI, wherein the PUSCH is transmitted in a specific bandwidth part (BWP) different from a current active BWP, based on the DCI, wherein a frequency domain resource assignment (FDRA) field in the DCI includes K least significant bits (LSBs) including information about a resource block (RB) set, and wherein based on the number N of RB sets configured in the current active BWP being different from the number M of RB sets configured in the specific BWP, the K bits are changed to L bits.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-15 are allowable over the prior art of record.

Conclusion

Claims 1-15 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US 2022/0200671 A1) discloses uplink transmission in wireless communications.
Yoshimura et al. (US 2021/0185679 A1) discloses terminal apparatus, base station, and communication method.
Khoshnevisan et al. (US 2021/0105166 A1) discloses phase tracking reference signal for multi-transmit/receive points.
Abdoli et al. (US 2020/0267511 A1) discloses systems and methods for multicast resource allocation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
19 July 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465